               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STEPHANIE VINCENT,                  )
                                    )
              Plaintiff,            )
                                    )
     v.                             )        1:20CV51
                                    )
NORTH CAROLINA DEPARTMENT           )
OF TRANSPORTATION, SEPI             )
ENGINEERING & CONSTRUCTION,         )
INC., and JEFF PARK,                )
                                    )
              Defendants.           )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendant North Carolina

Department of Transportation’s (“DOT”) Motion to Dismiss

Plaintiff Stephanie Vincent’s Complaint for Title VII and state

law violations. (Doc. 5.) DOT moves to dismiss Plaintiff’s

Complaint under Federal Rules of Civil Procedure 8, 12(b)(1),

12(b)(6), and 12(h)(3).1 (Id.) For the reasons set forth herein,

this court will deny in part and grant in part Defendant’s

Motion to Dismiss.




     1 Defendants Jeff Park and SEPI Engineering & Construction,
Inc., have not joined this Motion to Dismiss. SEPI Engineering &
Construction, Inc. has filed an Answer in this case, (Doc. 14),
as has Jeff Park, (Doc. 22).




    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 1 of 34
I.   BACKGROUND

     A.    Parties

     Plaintiff resides in Guilford County, North Carolina.

(Complaint (“Compl.”) (Doc. 2) ¶ 1.) Plaintiff is an African-

American woman. (Id.) Defendant DOT is a North Carolina agency.

(Id. ¶ 2.) Defendant SEPI Engineering & Construction, Inc.

(“SEPI”) is a corporation organized under the laws of North

Carolina, which provides engineering and construction services.

(Id. ¶ 3.) Defendant Jeff Park also resides in North Carolina

and was employed by Defendant SEPI at the relevant time. (Id.

¶ 4.) Defendant Park was a contract employee with Defendant DOT.

(Id. ¶ 7.)

     B.    Factual Background

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)).

     Although a motion to dismiss “tests the sufficiency of a

complaint,” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th

Cir. 2013), and this court’s evaluation is “thus generally

limited to a review of the allegations of the complaint itself,”

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th

Cir. 2016), this court may consider documents that are

                                  - 2 -



     Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 2 of 34
incorporated into the complaint by reference where the document

is integral to the complaint, see id. at 166, and the plaintiff

does not challenge its authenticity, see Phillips v. LCI Int’l,

Inc., 190 F.3d 609, 618 (4th Cir. 1999); see also Norman v.

Tradewinds Airlines, Inc., 286 F. Supp. 2d 575, 580 (M.D.N.C.

2003) (“The underlying concern in cases applying this rule is to

protect a plaintiff who might not have notice of (and an

opportunity to fully respond to) facts newly introduced by the

defendant in conjunction with motion of dismissal.”). Other

courts within the Fourth Circuit have considered Equal

Employment Opportunity Commission (“EEOC”) charges attached to

motions to dismiss, where plaintiffs relied on those documents

in their complaints and did not contest the exhibits’

authenticity. See, e.g., Alexander v. City of Greensboro, No.

1:09-CV-934, 2011 WL 13857, at *6-8 (M.D.N.C. Jan. 4, 2011);

Cohen v. Sheehy Honda of Alexandria, Inc., No. 1:06cv441 (JCC),

2006 WL 1720679, at *2 (E.D. Va. June 19, 2006) (EEOC charge was

integral to Complaint because plaintiff “would have been unable

to file a civil action without first filing such a charge”).

    This court finds that Plaintiff’s Complaint incorporates by

reference Plaintiff’s Charge of Discrimination to the Equal

Employment Opportunity Commission, which Defendant DOT attached



                                 - 3 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 3 of 34
as an exhibit to its Motion to Dismiss, (Def. DOT’s Mot. to

Dismiss (“Def.’s Mot.”) (Doc. 5) at 3–4).2

     First, the Charge of Discrimination is integral to

Plaintiff’s Complaint. The same incidents form the basis for the

allegations in Plaintiff’s Complaint and the Charge of

Discrimination, (compare Compl. (Doc. 2), with Def.’s Mot. (Doc.

5) at 3-4), and this court’s jurisdiction is predicated on

Plaintiff having filed the Charge of Discrimination and received

a Right to Sue Letter, see 42 U.S.C. § 2000e-(5)(f) et seq.

Plaintiff’s Complaint establishes that Plaintiff “timely filed a

charge of sexual harassment, racial discrimination, and

retaliation with the Equal Employment Opportunity Commission

within 180 days of the last discriminatory action” and received

a right to sue letter prior to filing this action, (Compl. (Doc.

2) ¶ 16), as required for jurisdiction for Title VII claims, see

42 U.S.C. § 2000e-(5)(f)) et seq.

     Second, Plaintiff does not challenge the authenticity of

the Charge of Discrimination. Plaintiff refers to the Charge of

Discrimination in her Complaint, (see Compl. (Doc. 2 ¶ 16), and

relies on it to support her arguments in her Memorandum in


     2 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                 - 4 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 4 of 34
Response to Defendant DOT’s Motion to Dismiss, (see Pl.’s Resp.

Memo in Opp’n to Def.’s Mot. to Dismiss (“Pl.’s Resp.”) (Doc.

12), at 2-3.) Defendant DOT cites allegations in the Charge of

Discrimination in its memorandum filed in support of its Motion

to Dismiss. (See e.g., Def.’s Mem. in Supp. to Motion to Dismiss

(“Def.’s Br.”) (Doc. 6) at 8.) Plaintiff has not raised an

objection to consideration of these facts. (See Pl.’s Resp.

(Doc. 12).) In the absence of any objection, this court will

consider the allegations in the Complaint to incorporate those

in the Charge of Discrimination, and the facts contained therein

will be considered part of Plaintiff’s Complaint.

    The facts, taken in the light most favorable to Plaintiff,

are as follows.

    Plaintiff worked for Defendant DOT as an administrative

assistant. (Compl. (Doc. 2) ¶ 5.) She alleges that shortly after

she began working for Defendant DOT on or around April 21, 2018,

(Def.’s Mot. (Doc. 5) at 3–4), Defendant Park began sexually

harassing her, (Compl. (Doc. 2) ¶ 6). This included sexual

comments, unauthorized touching, and “verbal sexual innuendos.”

(Id.) Plaintiff objected to this conduct, but Defendant Park

allegedly “encouraged other employees to join in.” (Id.)

    Plaintiff reported Defendant Park’s alleged behavior to

Employee Relations on May 31, 2018, (Def.’s Mot. (Doc. 5) at 3),

                                 - 5 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 5 of 34
and to her supervisor, Jeremy Guy, on an unknown date. (Compl.

(Doc. 2) ¶ 8.) Plaintiff alleges in her Charge of Discrimination

to the EEOC that she also reported incidents of “bullying and

intimidation” by her supervisor, the “Division 9 Resident

Engineer.” (Def.’s Mot. (Doc. 5) at 3.) Employee Relations

allegedly opened an investigation corroborating Plaintiff’s

report of sexual harassment. (Id.) Plaintiff’s Charge of

Discrimination alleges that the sexual harassment stopped

following her report. (Id.)

    Plaintiff alleges she began experiencing retaliation after

reporting the conduct. She was allegedly told that she could be

fired and was refused training offers and guidance on her duties

as a new employee, though it is unclear from Plaintiff’s

Complaint who took these actions. (Compl. (Doc. 2) ¶ 9.)

Plaintiff’s supervisor also allegedly “made it quite clear to

her that he needed Mr. Park more than he needed her for his

department to operate.” (Id.) In her Charge to the EEOC,

Plaintiff alleges that on June 21, 2018, she met with the

Division 9 Construction Director and the Division 9 Resident

Engineer, where she received a letter with “false allegations

about [her] work performance.” (Def.’s Mot. (Doc. 5) at 3.) She

alleges that the letter was in retaliation for reporting being



                                 - 6 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 6 of 34
sexually harassed by Defendant Park and bullying from the

Division 9 Resident Engineer. (Id.)

    Plaintiff alleges that the management team did not take her

complaints seriously due to her being African-American, and that

Defendant DOT has responded more effectively to sexual

harassment complaints lodged by women of other races. (Compl.

(Doc. 2) ¶ 10.)

    Plaintiff filed a Charge of Discrimination with the EEOC On

October 9, 2018, alleging she had been subjected to a “sexually

hostile work environment based on sex (female) and race (black)”

and had been disciplined in retaliation for engaging in a

protected activity. (Def.’s Mot. (Doc. 5) at 3.)

    Plaintiff was terminated on December 19, 2018, allegedly in

retaliation for her “objection to and the reporting of the

sexual harassment she experienced.” (Compl. (Doc. 2) ¶ 11.)

    Plaintiff alleges Caucasian employees who had the same

performance deficiencies were neither subject to discipline or

termination, as was the case with Plaintiff. (Id.)

    Plaintiff contends Defendant DOT was aware of Defendant

Park’s history of behavior and retained him as a contract

employee its job sites. (Id. ¶ 12.)




                                 - 7 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 7 of 34
      C.    Procedural History

      Plaintiff filed a charge of sexual harassment, racial

discrimination, and retaliation with the EEOC on October 9,

2018, (Def.’s Mot. (Doc. 5) at 3), and the EEOC issued her a

right to sue letter on September 13, 2019. (Id. at 4.)

      Plaintiff originally filed her Complaint in the Guilford

County Superior Court on December 13, 2019. (Doc. 1 at 8.)

Defendants removed the case to this court.3 (Id. at 1.) This

court has federal question jurisdiction over this case under 28

U.S.C. § 1331. (Id.) Defendant DOT filed a Motion to Dismiss

under Fed. R. Civ. P. 8, 12(b)(1), 12(b)(6), and 12(h)(3),

(Def.’s Mot. (Doc. 5)), and a supporting memorandum, (Def.’s Br.

(Doc. 6)). Plaintiff responded, (Pl.’s Resp. (Doc. 12)), and

Defendant DOT did not file a Reply. This matter is ripe for

adjudication.

II.   STANDARDS OF REVIEW

      Defendants move to dismiss these claims under Federal Rule

of Civil Procedure 12(b)(6). To survive a Rule 12(b)(6) motion,



      3Plaintiff notes in her Response to Defendant DOT’s Motion
to Dismiss that the Complaint was filed in North Carolina State
court, where Iqbal and Twombly do not apply, and correspondingly
requests permission to amend her Complaint to include additional
facts if the allegations are not plausible. (See Pl.’s Resp.
(Doc. 12) at 4.) Plaintiff’s counsel is capable of amending the
Complaint upon removal to comply with federal rules and cannot
rely upon this court to provide guidance or advice.
                              - 8 -



      Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 8 of 34
“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable” and demonstrates “more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556–57). When

ruling on a motion to dismiss, this court accepts the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.

Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

    Employment discrimination complaints must meet this

plausibility standard; however, the plaintiff is not required to

make out a prima facie case of discrimination or satisfy any

heightened pleading requirements at the motion to dismiss stage.

                                 - 9 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 9 of 34
Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002); McCleary-

Evans v. Md. Dep’t of Transp., 780 F.3d 582, 584–85 (4th Cir.

2015). The plaintiff need only plead facts that permit the court

to reasonably infer each element of the prima facie case.

McCleary-Evans, 780 F.3d at 585; see also Coleman v. Md. Court

of Appeals, 626 F.3d 187, 191 (4th Cir. 2010) (stating that a

complaint must “assert facts establishing the plausibility” that

plaintiff was terminated based on race).

    Defendant also moves to dismiss the claims under Federal

Rule of Civil Procedure 12(b)(1) and 12(h)(3). Under Federal

Rule of Civil Procedure 12(b)(1), a plaintiff must prove by a

preponderance of the evidence the existence of subject-matter

jurisdiction. See Demetres v. East West Constr., Inc., 776 F.3d

271, 272 (4th Cir. 2015). A defendant may challenge subject-

matter jurisdiction facially or factually. See Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009). In a facial

challenge, a defendant asserts that the allegations, taken as

true, are insufficient to establish subject-matter jurisdiction.

See id. The court then effectively affords a plaintiff “the same

procedural protection as he would receive under a Rule 12(b)(6)

consideration,” taking the facts as true and denying the Rule

12(b)(1) motion if the complaint “alleges sufficient facts to

invoke subject matter jurisdiction.” Id.

                                - 10 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 10 of 34
     In a factual challenge, a defendant asserts that the

jurisdictional allegations are false, and the court may look

beyond the complaint to resolve the disputed jurisdictional

facts without converting the motion to one for summary judgment.

Id. at 192-93.

III. ANALYSIS

     Plaintiff alleges the following causes of action against

Defendant DOT: First, a violation of Title VII and North

Carolina public policy; second, negligent retention under North

Carolina state law; and third, personal injury and emotional

distress under North Carolina state law. (Compl. (Doc. 2) at

1-4.)4




     4 Fed. R. Civ. P. 8 requires that a complaint contain “a
short and plain statement of the claim showing that the pleader
is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Fed. R. Civ. P.
10 requires a party to “state its claims . . . in numbered
paragraphs, each limited as far as practicable to a single set
of circumstances.” Fed. R. Civ. P. 10(b). The rule further
suggests that to “promote clarity, each claim founded on a
separate transaction or occurrence . . . must be stated in a
separate count . . . .” Id. Plaintiff’s Complaint is not clear.
It jumbles transactions and claims together and appears to
include separate claims in the same paragraphs and in the same
cause of action. “Pleadings must be construed so as to do
justice,” Fed. R. Civ. P. 8(e), and this court has construed the
Complaint in a manner consistent with the EEOC charge, drawing
all inferences in favor of Plaintiff so as to do justice.
However, because of Plaintiff’s pleading failures, this court is
compelled to refer to the various claims as construed by the
type of claim, rather than to separate counts or claims as
suggested by Fed. R. Civ. P. 10(b).
                              - 11 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 11 of 34
    A.   Plaintiff’s First Cause of Action

    Plaintiff’s first cause of action encompasses both a

federal Title VII claim and a claim for a violation of North

Carolina public policy. (Id. ¶¶ 15–16.)

         1.    Title VII

    Plaintiff alleges claims of retaliation in violation of

Title VII, as well as sexual harassment and racial

discrimination. (See Compl. (Doc. 2) ¶¶ 9, 11; Def.’s Mot. (Doc.

5) at 3-4) The court will address each ground for relief in

turn.

               a.    Retaliation

    It is unlawful for an employer to discriminate against an

employee “because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a).

    To survive a motion to dismiss, a plaintiff with a Title

VII retaliation claim must allege facts that allow a court to

find the following elements: “(1) that he engaged in protected

activity, (2) that the employer took a materially adverse action

against him and (3) there is a causal connection between the

protected activity and the adverse action.” Perkins v. Int’l

                                - 12 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 12 of 34
Paper Co., 936 F.3d 196, 213 (4th Cir. 2019); see also Savage v.

Maryland, 896 F.3d 260, 276 (4th Cir. 2018). Alternatively, a

plaintiff may survive a motion to dismiss by alleging direct

evidence of retaliation. Netter v. Barnes, 908 F.3d 932, 938

(4th Cir. 2018). In the context of retaliatory discharge, “this

means an employee may proceed by showing directly that she was

fired in retaliation for protected activity.” Id. The choice for

how to proceed is “left to the plaintiff’s discretion,” Foster

v. Univ. of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015), and

Plaintiff offers only indirect evidence of discrimination,

(compare Def.’s Br. (Doc. 6), at 7, with Pl’s. Resp. (Doc. 12),

at 5–7).

                     i.    Adverse Employment Actions

    Plaintiff alleges she experienced two adverse employment

actions under the second element of the prima facie case. First,

Plaintiff alleges that after she reported Defendant Park’s

behavior to her supervisor and Employee Relations, she

experienced “threats that she could be fired, refusal to offer

her training and guidance on performance of her duties as a new

employee, and disciplinary actions consisting of false

allegations regarding her performance.” (Compl. (Doc. 2) ¶ 9.)

Defendant argues Plaintiff has failed to include sufficient



                                - 13 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 13 of 34
factual allegations to establish that this constituted an

adverse employment action. (Def.’s Br. (Doc. 6) at 8.)

    Second, Plaintiff alleges she was terminated from her

position in retaliation for reporting sexual harassment. (Compl.

(Doc. 2) ¶ 11.) Defendant does not challenge whether this is an

adverse employment action. (Def.’s Br. (Doc. 6) at 8).

    An adverse employment action in a retaliation claim is an

action that “might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Wells v.

Gates, 336 F. App’x 378, 383 (4th Cir. 2009) (quoting Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). An

action is not materially adverse if it amounts to “petty slights

or minor annoyances that often take place at work and that all

employees experience.” Burlington N. & Santa Fe Ry., 548 U.S. at

68. A “poor performance evaluation is actionable only where the

employer subsequently uses the evaluation as a basis to

detrimentally alter the terms or conditions of the recipient’s

employment.” James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371,

377 (4th Cir. 2004) (internal quotation marks and citation

omitted). “A tangible employment action constitutes a

significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in

                                - 14 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 14 of 34
benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761

(1998). “However, a performance evaluation which merely causes

‘a loss of prestige or status’ is not actionable.” Clapp v.

Potter, 329 F. Supp. 2d 597, 599 (M.D.N.C. 2004) (citing James,

368 F.3d at 377)).

    Plaintiff alleges that she engaged in a protected activity

on May 31, 2018, when she complained to Employee Relations about

sexual harassment. (Def.’s Mot. (Doc. 5) at 3.) Plaintiff

alleges that on June 21, 2018, she met with the Division 9

Construction Director and her supervisor, where she received a

letter containing “false allegations about [her] work

performance.” (Id.) She also learned at the meeting that she

would be terminated from employment if she continued to perform

poorly. (Id.) Plaintiff also alleges that at some time between

when she filed a report with Employee Relations on May 31, 2018,

and her termination on December 19, 2018, she experienced

retaliation through “threats that she could be fired, refusal to

offer her training and guidance on performance of her duties as

a new employee, and disciplinary actions consisting of false

allegations regarding her performance.” (Compl. (Doc. 2) ¶¶ 9,

11.) Plaintiff’s Complaint does not provide additional facts

about who conveyed these threats and in what manner; the nature

of training and performance guidance she did not receive; or

                                - 15 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 15 of 34
specific content regarding her performance feedback, (id. ¶ 9),

and in response, Defendant argues these allegations are

“conclusory” and cannot be construed as adverse employment

actions, (Def.’s Br. (Doc. 6), at 8).

    This court disagrees. Although a poor performance review is

not by itself an adverse employment action, James, 368 F.3d at

377, Plaintiff alleges that her “performance deficiencies” were

used to justify her termination from employment, (see Compl.

(Doc. 2) ¶ 11). Firing someone from their job is a “significant

change in employment status.” Burlington Indus., 524 U.S. at

761. As Plaintiff’s poor performance review subsequently led to

her termination of employment, it is more than a “petty slight”

or a “minor annoyance,” Burlington N. & Santa Fe Ry., 548 U.S.

at 68, but instead, a consequential employment action that would

“dissuade[] a reasonable worker from making or supporting a

charge of discrimination,” Wells, 336 F. App’x at 383. Even

without more specific details, the facts alleged support a

reasonable inference that adverse employment actions occurred on

June 21, 2018, and at other times between May 31, 2018, and

December 19, 2018, when Plaintiff was terminated from her job.




                                - 16 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 16 of 34
                      ii.   Causal Connection

    The facts alleged also support a reasonable inference of a

causal connection between the adverse employment actions and the

protected activity.

    Proving causation at the pleading stage is “not []

onerous,” and retaliation plaintiffs “do not have to show at the

prima facie stage that their protected activities were but-for

causes of the adverse action.” Strothers v. City of Laurel, 895

F.3d 317, 335 (4th Cir. 2018). Defendant DOT is incorrect that

Plaintiff must show but-for causation at this stage in the

proceedings. (See (Def.’s Br. (Doc. 6) at 7.). If a plaintiff’s

complaint survives to the pretext stage in the McDonnell Douglas

framework, it is at that point that they must prove but-for

causation. Strothers, 895 F.3d at 335 (citing Foster, 787 F.3d

at 251). Still, plaintiffs must allege facts plausibly

supporting an inference of causation, a task that may be

accomplished by alleging facts that show the employer took an

adverse action “soon after becoming aware” of protected

activity. Strothers, 895 F.3d at 336 (emphasis added); see also

Villa v. CavaMezze Grill, LLC, 858 F.3d 896, 899, 901 (4th Cir.

2017) (discussing importance of an employer’s subjective

knowledge since an adverse action must be motivated by a desire

to retaliate in order to be actionable); Carter v. Ball, 33 F.3d

                                - 17 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 17 of 34
450, 460 (4th Cir. 1994) (dealing with termination following

notice employee filed EEOC charge); Welton v. Durham Cnty., No.

1:17CV258, 2018 WL 4656242, at *3 (M.D.N.C. Sept. 27, 2018),

aff'd, 781 F. Appx. 242 (4th Cir. 2019) (discussing Strothers,

895 F.3d at 335–36).

    If a plaintiff is proving causation by temporal proximity

alone, the adverse employment action must be “very close” in

time to the protected activity. Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 273 (2001) (per curiam). “A lengthy time

lapse between the employer becoming aware of the protected

activity and the alleged adverse employment action, as was the

case here, negates any inference that a causal connection exists

between the two.” Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998); see also

Penley v. McDowell Cnty. Bd. of Educ., 876 F.3d 646, 656 (4th

Cir. 2017) (finding that eight to nine months between awareness

of the protected activity and the alleged adverse employment

action is not sufficiently close in time). If too long a period

of time passes between the protected activity and the

retaliatory conduct, “courts may look to the intervening period

for other evidence of retaliatory animus.” Lettieri v. Equant

Inc., 478 F.3d 640, 650 (4th Cir. 2007).



                                - 18 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 18 of 34
    Gaps of three or four months between protected activity and

an adverse action have been found to break causation. See

Breeden, 532 U.S. at 273-75 (citing, with approval, courts that

have found periods of three and four months too long); King v.

Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003) (finding that

two and a half months probably too long a lapse in time, barring

other circumstances that explain the gap). Closer to this case,

the Fourth Circuit has found a lapse of thirteen months too long

to establish causation. Causey v. Balog, 162 F.3d 795, 803 (4th

Cir. 1998) (“A thirteen month interval between the charge and

termination is too long to establish causation absent other

evidence of retaliation.”).

    “In cases where ‘temporal proximity between protected

activity and allegedly retaliatory conduct is missing, courts

may look to the intervening period for other evidence of

retaliatory animus.’” Lettieri, 478 F.3d at 650 (citing Farrell

v. Planters Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)).

“[E]vidence of recurring retaliatory animus during the

intervening period can be sufficient to satisfy the element of

causation.” Lettieri, 478 F.3d at 650.

    Defendant argues that the six and a half months that

elapsed between when Plaintiff reported her allegations of

sexual harassment to Employee Relations on May 31, 2018, and

                                - 19 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 19 of 34
when Plaintiff was terminated from her position on December 18,

2018, are too long to establish temporal causation. (Def.’s Br.

(Doc. 6) at 8.) Defendant’s argument does not, however, account

for the fact that Plaintiff’s Complaint alleges other adverse

employment actions occurred prior to Plaintiff’s termination.

Only twenty-one days elapsed between Plaintiff’s May 31, 2018

report to Employee Relations and the June 21, 2018 meeting where

she received poor performance feedback and was warned she could

lose her job. This alleged adverse employment activity occurred

“very close” in time to the alleged protected activity, see

Breeden, 532 U.S. at 273, and this court can reasonably infer a

causal relationship between these two events as required for a

claim of retaliation under Title VII.

    Moreover, Plaintiff alleges additional adverse employment

actions occurred over the time period between May 31, 2018, and

December 19, 2018, in which Plaintiff received poor performance

reviews and threats she would be fired and was denied training.

(See discussion supra Section III.A.1.a.i.) Although the

specifics of when these actions occurred are not known, because

Plaintiff has plausibly established that other adverse

employment actions occurred during the six-month period between

when she reported her allegations to Employee Relations and was

fired, (see discussion supra Section III.A.1.a.i), those

                                - 20 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 20 of 34
continuing actions are sufficient to plausibly infer there was

not a “lengthy time lapse between the employer becoming aware of

the protected activity and the alleged adverse employment

action” which would “negate[] any inference that a causal

connection exists between the two,” Dowe, 145 F.3d at 657.

    Because Plaintiff has plausibly alleged a claim of

retaliation, this court will deny Defendant’s Motion to Dismiss

the claim under Rule 12(b)(6).

               b.    Sexual Harassment

    Title VII makes it unlawful for an employer to

“discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment,

because of such individual’s . . . sex.” 42 U.S.C.

§ 2000e-2(a)(1). Because “an employee’s work environment is a

term or condition of employment, Title VII creates a hostile

working environment cause of action,” for sexual harassment.

EEOC v. R&R Ventures, 244 F.3d 334, 338 (4th Cir. 2001).

    A plaintiff’s complaint of sexual harassment based on an

abusive or hostile work environment must allege facts that allow

a court to infer that “(1) the conduct was unwelcome; (2) it was

based on the plaintiff’s sex; (3) it was sufficiently severe or

pervasive to alter the plaintiff’s conditions of employment and

to create an abusive work environment; and (4) it was imputable

                                - 21 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 21 of 34
on some factual basis to the employer.” Crockett v. Mission

Hosp., Inc., 717 F.3d 348, 354 (4th Cir. 2013).

    Plaintiff’s Complaint alleges that shortly after her hire,

she began experiencing sexual harassment from her coworker,

Defendant Park, including “inappropriate sexual comments,

unauthorized touching, and verbal sexual innuendos in the

workplace.” (Compl. (Doc. 2) ¶ 6.) Defendant DOT argues that

Plaintiff has not plausibly alleged a claim for sexual

harassment based on a hostile work environment. (Def.’s Br.

(Doc. 6) at 9.)

    Whether an environment is hostile is determined by

examining the totality of the circumstances from the

“perspective of a reasonable person in the plaintiff’s

position.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.

75, 81 (1998). Relevant factors include “the frequency of the

discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work

performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

(1993). Hostile work environment claims “often involve repeated

conduct” because “in direct contrast to discrete acts, a single

act of harassment may not be actionable on its own” unless that



                                - 22 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 22 of 34
act is “extremely serious.” Boyer-Liberto v. Fontainebleau

Corp., 786 F.3d 264, 277 (4th Cir. 2015).

    The facts alleged do not support a reasonable inference

that the conduct was so severe or pervasive so as to alter the

conditions of Plaintiff’s employment and to create an abusive

work environment. Although Defendant Park may have engaged in

sexual conduct towards Plaintiff, Plaintiff does not allege any

facts about the frequency and duration of the “unauthorized

touching, and verbal sexual innuendos.” (Compl. (Doc. 2) ¶ 6).

This court cannot infer from the facts alleged whether the

“inappropriate sexual comments” were merely offensive or whether

they rose to the level that they were threatening, humiliating,

or interfered with her work performance. (Id.)

    Moreover, Plaintiff’s Charge of Discrimination to the EEOC

alleges that the conduct “stopped” once she complained to

Employee Relations. (Def.’s Mot. (Doc. 5) at 3.) That the

conduct stopped supports a reasonable inference that the conduct

did not persist to the point where it altered the conditions of

Plaintiff’s employment.

    Finally, the facts do not support a reasonable inference

that the conduct was imputable to Plaintiff’s employer.

Plaintiff alleges that Defendant Park was her “coworker,” not

her supervisor, (Compl. (Doc. 2) ¶ 6.), and nothing in

                                - 23 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 23 of 34
Plaintiff’s Complaint suggests that Defendant Park was

“empowered by the employer to take tangible employment actions

against [Plaintiff].” Boyer-Liberto, 786 F.3d at 278 (citing

Vance v. Ball State Univ., 570 U.S. 421, 424 (2013)). When the

alleged “harassing employee is the victim’s co-worker, the

employer is liable only if it was negligent in controlling

working conditions.” Boyer-Liberto, 786 F.3d at 278. An employer

is negligent “if it knew or should have known about the

harassment and failed to take effective action to stop it.”

Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 333-34 (4th

Cir. 2003) (en banc).

    Plaintiff’s pleaded facts undermine her conclusory

allegation that “Defendant DOT failed to take reasonable action

to prevent the . . . sexual harassment and to correct the

situation when notified by Plaintiff.” (Compl. (Doc. 2) ¶ 12.)

Because Employee Relations allegedly “initiated an investigation

that corroborated Plaintiff’s reports of sexual harassment,”

(id. ¶ 8), and the alleged harassment subsequently “stopped,”

(Def.’s Mot. (Doc. 5) at 3), this court reasonably infers from

the facts that Defendant DOT was not negligent in controlling




                                - 24 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 24 of 34
the working conditions.5 Thus, the conduct is not reasonably

imputable to Defendant DOT.

     Because Plaintiff has not plausibly established the

elements for a claim of sexual harassment based on a hostile

work environment, this court will dismiss the claim under Rule

12(b)(6).

                c.    Racial Discrimination

     The court finds that Plaintiff has not plausibly alleged a

claim for racial discrimination.

     Title VII makes it unlawful for an employer to “discharge

any individual, or otherwise to discriminate against any

individual with respect to his . . . privileges of employment,

because of such individual’s race . . . .” 42 U.S.C. § 2000e-

2(a)(1). “Absent direct evidence, the elements of a prima facie

case of discrimination under Title VII are: (1) membership in a

protected class; (2) satisfactory job performance; (3) adverse

employment action; and (4) different treatment from similarly

situated employees outside the protected class.” Coleman, 626

F.3d at 190.

     Plaintiff does not plausibly allege that she was treated

differently than a similarly situated employee as a result of


     5 Nor is there any allegation that Plaintiff’s employer was
aware of the alleged sexual harassment prior to Plaintiff
reporting it to Employee Relations on May 31, 2018.
                              - 25 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 25 of 34
her race or sex. First, with regard to the alleged sexual

harassment, Plaintiff alleges that her “concerns were not

important and/or not taken seriously by her management team due

to her race,” and that “Defendant DOT has responded more

effectively to claims of sexual harassment presented by women of

other races.” (Compl. (Doc. 2) ¶ 10.) Yet, the Complaint does

not provide additional facts about when and how women of other

races who reported sexual harassment were treated more

favorably. Given that Plaintiff alleges that Employee Relations

“initiated an investigation that corroborated Plaintiff’s

reports of sexual harassment,” (id. ¶ 8), and the harassment

“stopped” after Plaintiff reported it, (Def.’s Mot. (Doc. 5) at

3), this court cannot reasonably conclude that there was a way

in which Defendant DOT could have responded more effectively or

would have treated her differently had she been of a different

race.

    Second, with regard to her termination from employment,

Plaintiff alleges that “Caucasian coworkers had performed the

same actions that were alleged to be [sic] performance

deficiencies leading to disciplinary action for Plaintiff

without receipt of any discipline or termination of their

employment.” (Compl. (Doc. 2) ¶ 11.) The Complaint does not

establish the nature of the performance deficiencies or who

                                - 26 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 26 of 34
these similarly situated coworkers were. In the absence of more

facts, the allegations are “mere conclusory statements.” Iqbal,

556 U.S. at 678.

     Because Plaintiff has not plausibly alleged a claim of

racial discrimination, this court will dismiss the claim under

Rule 12(b)(6).

          2.     North Carolina Public Policy

     The court will grant Defendant’s Motion to Dismiss

Plaintiff’s claims under North Carolina’s Equal Employment

Practices Act (“NCEEPA”).6

     “North Carolina is an employment-at-will state. . . . [The

North Carolina Supreme] Court has recognized a public-policy

exception to the employment-at-will rule.” Kurtzman v. Applied

Analytical Indus., Inc., 347 N.C. 329, 331–32, 493 S.E.2d 420,


     6 Although not raised by the parties, this claim is likely
barred by sovereign immunity, as Defendant DOT is a state
agency, (see Compl. (Doc. 2) ¶ 2), and North Carolina has not
waived sovereign immunity for claims brought against state
agencies under NCEEPA, see, e.g., Howell v. N.C. Cent. Univ.,
No. 1:16CV576, 2017 WL 2861133, at *14 (M.D.N.C. July 5, 2017);
Hooper v. North Carolina, 379 F. Supp. 2d 804, 814 (M.D.N.C.
2005) (finding that sovereign immunity barred the plaintiff’s
wrongful discharge claim filed under NCEEPA against North
Carolina Central University); Dai v. Univ. of N.C., at Chapel
Hill, No. 1:02CV224, 2003 WL 22113444, at *5 n.5 (M.D.N.C. Sept.
2, 2003) (“[B]ecause North Carolina has indeed retained
sovereign immunity in its own courts from tort claims, the State
is likewise entitled Eleventh Amendment immunity when common law
tort claims, such as wrongful discharge, that seek monetary
damages are brought into federal court through pendent
jurisdiction.”).
                              - 27 -



    Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 27 of 34
422 (1997); see also Coman v. Thomas Mfg. Co., 325 N.C. 172,

175–76, 381 S.E.2d 445, 447 (1989).

    The NCEEPA provides that:

    It is the public policy of this State to protect and
    safeguard the right and opportunity of all persons to
    seek, obtain and hold employment without
    discrimination or abridgement on account of race,
    religion, color, national origin, age, sex or handicap
    by employers which regularly employ 15 or more
    employees.

N.C. Gen. Stat. § 143-422.2(a).

    “Neither the North Carolina Supreme Court nor the North

Carolina Court of Appeals has recognized a private cause of

action under the NCEEPA. Instead, most courts have applied the

NCEEPA only to common law wrongful discharge claims or in

connection with other specific statutory remedies.” Smith v.

First Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000); see

also McLean v. Patten Cmtys., Inc., 332 F.3d 714, 720 (4th Cir.

2003); Alexander v. City of Greensboro, 762 F. Supp. 2d 764,

810–11 (M.D.N.C. 2011). A plaintiff therefore may succeed on a

public policy claim under the NCEEPA when she “allege[s] facts

sufficient to support a claim that [her] firing was ‘motivated

by an unlawful reason or purpose that is against public

policy,’” such as racial discrimination. Bigelow v. Town of

Chapel Hill, 227 N.C. App. 1, 11, 14, 745 S.E.2d 316, 324, 326



                                - 28 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 28 of 34
(2013) (quoting Garner v. Rentenbach Constructors Inc., 350 N.C.

567, 572, 515 S.E.2d 438, 441 (1999)).

    North Carolina courts have consistently held that “[t]he

public policy exception to the employment-at-will doctrine is a

‘narrow exception.’” Roberts v. First-Citizens Bank & Trust Co.,

124 N.C. App. 713, 721, 478 S.E.2d 809, 814 (1996) (quoting

Williams v. Hillhaven Corp., 91 N.C. App. 35, 39, 370 S.E.2d

423, 425 (1988). The NCEEPA does not create a private right of

action for retaliation, McLean, 332 F.3d at 719, nor sexual

harassment, Smith, 202 F.3d at 247. “[A]bsent a clear indication

from the North Carolina courts or legislature ‘it would be

inappropriate for a federal court to create a private right of

action under [§ 143-422.2].’” McLean, 332 F.3d at 719 (citing

Smith, 202 F.3d at 247).

    In the section of her Complaint where Plaintiff states her

claims for racial discrimination, sexual harassment based on a

hostile work environment, and retaliation under Title VII,

Plaintiff appears to assert the same claims under NCEEPA. (See

Compl. (Doc. 2) ¶ 15). Because NCEEPA does not create a private

cause of action for retaliation or sexual harassment, and

Plaintiff does not point to an independent statutory remedy for

the claims, this court will dismiss these claims and consider

only Plaintiff’s claim for racial discrimination.

                                - 29 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 29 of 34
    The legal standard for proving a state law discrimination

claim under NCEEPA is the same as for racial discrimination

claim under Title VII, following the prima facie elements

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973); N.C. Dep’t of Corr. v. Gibson, 308 N.C. 131, 141, 301

S.E.2d 78, 85 (1983) (finding that because “[t]he ultimate

purpose of [NCEEPA] and Title VII] is the same; . . . [w]e

therefore adopt the evidentiary standards and principles of law”

for Title VII claims). As Plaintiff fails to plausibly allege a

claim of racial discrimination under Title VII, (see discussion

supra Section III.A.1.c), Plaintiff’s claim also fails under

NCEEPA.

    Accordingly, the court will grant Defendant’s Motion to

Dismiss Plaintiff’s North Carolina public policy claims for

racial discrimination.

    B.    Plaintiff’s Second and Third Causes of Action

    Plaintiff’s second and third causes of action encompass

claims of negligent retention, personal injury, and emotional

distress under North Carolina law. (See Compl. (Doc. 2) at 3-4.)

    Plaintiff alleges two torts of negligence: negligent

retention, as part of her second cause of action, (see Compl.

(Doc. 2) at 3), and negligent infliction of emotional distress,

as part of her third cause of action, (see id. ¶ 25).

                                - 30 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 30 of 34
Plaintiff’s third cause of action also alleges a claim of

intentional infliction of emotional distress, (id.) which is an

intentional tort, see Dickens v. Puryear, 302 N.C. 437, 452-53,

276 S.E.2d 325, 334-35 (1981).

    Defendant argues Plaintiff lacks subject matter

jurisdiction on facial grounds because North Carolina’s

doctrines of sovereign immunity bar these claims against

Defendant DOT, a state agency. (See Def.’s Br. (Doc. 6) at

13-14.)

    The Eleventh Amendment to the United States Constitution

limits the jurisdiction of the federal courts to hear cases

against states and state employees acting in their official

capacities. Kitchen v. Upshaw, 286 F.3d 179, 183-84 (4th Cir.

2002). A state may “directly and affirmatively waive its

Eleventh Amendment immunity in a state statute or constitutional

provision, as long as the provision explicitly ‘specif[ies] the

State’s intention to subject itself to suit in federal court.’”

Booth v. Maryland, 112 F.3d 139, 145 (4th Cir. 1997) (quoting

Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985))

(brackets in original).

    Plaintiff alleges that Defendant DOT is a “North Carolina

. . . agency.” (See Compl. (Doc. 2) ¶ 2). The State of North

Carolina and its agencies have “absolute immunity in tort

                                - 31 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 31 of 34
actions without regard to whether it is performing a

governmental or proprietary function except insofar as it has

consented to be sued or otherwise expressly waived its immunity.

Claims for tort liability are allowed only by virtue of the

express waiver of the State’s immunity.” Guthrie v. N.C. State

Ports Auth., 307 N.C. 522, 534-35, 299 S.E.2d 618, 625 (1983).

The North Carolina Tort Claims Act (“NCTA”) waives sovereign

immunity for “negligence on the part of an officer, employee,

involuntary servant or agent of the State while acting within

the scope of his office, employment, service, agency or

authority . . . .” N.C. Gen. Stat. § 143-291(a). The North

Carolina Industrial Commission has exclusive jurisdiction to

hear negligence claims brought under the NCTA, Guthrie, 307 N.C.

at 539-40, 299 S.E.2d at 628, which Plaintiff does not contest,

(see Doc. 12 at 8).

    Negligent infliction of emotional distress is a tort of

negligence under North Carolina law, see Johnson v. Ruark

Obstetrics & Gynecology Assocs., P.A., 327 N.C. 283, 303–04, 395

S.E.2d 85, 97 (1990), as is negligent retention, see Medlin v.

Bass, 327 N.C. 587, 590-91, 398 S.E.2d 460, 462 (1990). Although

the NCTA partly waives sovereign immunity for negligence claims,

the North Carolina Industrial Commission is the sole forum where

such claims can be heard. Accordingly, this court lacks subject

                                - 32 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 32 of 34
matter jurisdiction to hear Plaintiff’s claims of negligent

retention and negligent infliction of emotional distress.

       In contrast to negligence claims, the NCTA does not waive

sovereign immunity for intentional torts, see White v. Trew, 366

N.C. 360, 363, 736 S.E.2d 166, 168 (2013), which include

intentional infliction of emotional distress. See Dickens, 302

N.C. at 452-53, 276 S.E.2d at 334-35. Because the NCTA does not

waive sovereign immunity for intentional torts, this court does

not have subject matter jurisdiction to hear Plaintiff’s claim

of intentional infliction of emotional distress.

IV.    CONCLUSION

       For the reasons set forth herein, this court finds that

Defendant DOT’s Motion to Dismiss should be granted in part and

denied in part. The motion is denied as to Plaintiff’s claim of

retaliation brought under Title VII. The motion is granted as to

any claims brought by Plaintiff alleging racial discrimination

or sexual harassment based on a hostile work environment and

those claims are dismissed. Any claim of retaliation pursuant to

N.C. Gen. Stat. § 143-422.1 et seq. is dismissed. Any claims of

negligent retention or negligent infliction of emotional

distress are dismissed without prejudice for lack of

jurisdiction as a result of the limited waiver of sovereign

immunity under North Carolina law. Any claims based on or

                                   - 33 -



      Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 33 of 34
related to intentional infliction of emotional distress are

dismissed.

    IT IS THEREFORE ORDERED that Defendant North Carolina

Department of Transportation’s Motion to Dismiss, (Doc. 5), is

GRANTED IN PART and DENIED IN PART. The motion is GRANTED as to

Plaintiff’s claims alleging racial discrimination or sexual

harassment based on a hostile work environment. The motion is

DENIED as to Plaintiff’s claim of retaliation brought pursuant

to Title VII.

    This the 24th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                - 34 -



   Case 1:20-cv-00051-WO-JEP Document 24 Filed 09/24/20 Page 34 of 34
